UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2205



LEDANOFF MUSSOTTE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-153-438)


Submitted:   November 17, 2004         Decided:     November 30, 2004


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Mary Jane Candaux, Senior Litigation Counsel, Stephen J.
Flynn, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ledanoff   Mussotte,    a   native     and   citizen     of   Haiti,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing    his    appeal   from     the   immigration

judge’s denial of asylum, withholding of removal, and protection

under the Convention Against Torture.

           In his petition for review, Mussotte contends that he

established his eligibility for asylum relief. The record reveals,

however, that the immigration judge denied asylum relief on the

grounds that (1) Mussotte failed to demonstrate by clear and

convincing evidence that he filed his application within one year

of the date of his arrival in the United States, see 8 U.S.C. §

1158(a)(2)(B)   (2000),    and   (2)   Mussotte     failed    to   allege   any

“changed” or “extraordinary” circumstances that would excuse his

late filing, 8 U.S.C. § 1158(a)(2)(D) (2000).           We    therefore lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2000).      See Zaidi v. Ashcroft, 377 F.3d 678, 680-81

(7th Cir. 2004) (holding that section 1158(a)(3) precludes court

from reviewing immigration judge’s finding that a petition for

asylum is barred because untimely)(collecting cases).              Given this

jurisdictional bar, we cannot review the underlying merits of

Mussotte’s asylum claim.

           While we lack jurisdiction to consider the immigration

judge’s denial of Mussotte’s asylum claim, we retain jurisdiction


                                   - 2 -
to consider the denial of his request for withholding of removal.*

See 8 C.F.R. § 1208.4(a) (2004).        “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability

of   persecution   because   of   his   race,   religion,   nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)).         Based on our review of the

record, we find that Mussotte has failed to meet this standard.

           Finally, Mussotte contends that the Board’s decision to

adopt and affirm the immigration judge’s decision violated his

right to due process of law. Mussotte, however, fails to establish

either that he was prejudiced by the Board’s decision to adopt the

reasoning of the immigration judge, see Rusu, 296 F.3d at 324-25

(holding that to prevail on a procedural due process claim, an

alien must “show that better procedures are likely to have made a

difference in the outcome of his hearing”), or that the Board’s

summary affirmance was constitutionally deficient, see Blanco de

Belbruno v. Ashcroft, 362 F.3d 272, 282-83 (4th Cir. 2004) (finding

that Board’s affirmance without opinion satisfies due process where

immigration judge’s opinion may be meaningfully reviewed).           We

therefore find that he is not entitled to relief on this claim.


      *
      Mussotte’s brief merely asserts, without supporting argument,
that the immigration judge erred in denying him protection under
the Convention Against Torture. He has therefore waived appellate
review of this claim. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).

                                  - 3 -
          Accordingly, we deny Mussotte’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 4 -